United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2668
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
Christopher Paul Giles,                 *      [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: April 1, 2004

                                 Filed: April 8, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Christopher Paul Giles pleaded guilty to possessing with intent to distribute
more than 500 grams of methamphetamine mixture, in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(A). The district court* sentenced Giles to 121 months
imprisonment and 5 years supervised release. On appeal, Giles contends the
government acted in bad faith when it refused to file a motion for a substantial-
assistance departure.

      *
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
      After careful review, we reject Giles's argument. The plea agreement contained
no provisions for a substantial-assistance departure, see United States v. Barresse,
115 F.3d 610, 612 (8th Cir. 1997), and Giles did not establish the government’s
decision was unconstitutionally motivated or irrational, see Wade v. United States,
504 U.S. 181, 185-86 (1992). We thus affirm the judgment of the district court.
                       ______________________________




                                        -2-